Case: 14-7015    Document: 3      Page: 1    Filed: 11/25/2013




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   MARILYN LEAK,
                   Claimant-Appellant,

                             v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                       2014-7015
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 09-4010, Judge Alan G. Lance, Sr.
                ______________________
                       PER CURIAM.
                        ORDER
   This court considers whether Marilyn Leak’s notice of
appeal is untimely.
    The United States Court of Appeals for Veterans
Claims (“Veterans Court”) received Leak’s notice of appeal
on October 11, 2013. Judgment was entered by the Vet-
erans Court on July 18, 2011. As such, a total of 816 days
had elapsed between judgment and receipt of the appeal.
   A notice of appeal of a decision of the Veterans Court
must be filed within 60 days after that court’s entry of
Case: 14-7015        Document: 3   Page: 2     Filed: 11/25/2013



2                                  LEAK   v. SHINSEKI



judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. Thus, it
appears that this appeal is untimely.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Leak is directed to show cause, within 30 days of
the date of filing of this order, as to why her appeal
should not be dismissed as untimely. The Secretary may
also respond by that date.
    (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court
s25